After a judgment of conviction has been reviewed by one appellate tribunal, further appeal to this court lies only when authorized by the provisions of section 520 of the Code of Criminal Procedure, as amended by chapter 465 of the Laws of 1926. The Legislature might have provided that the decision of the appellate tribunal upon the first appeal should be final. It has not chosen to do so. "If a judge of the court of appeals or a justice of the appellate division *Page 366 
of the supreme court of the department in which such conviction was had certifies that a question of law is involved which ought to be reviewed by the court of appeals, then a further appeal on such question of law may be taken to the court of appeals." So the Legislature has provided.
The purpose of this provision of the statute seems to me entirely clear. After an appellate court with power to review the facts has passed upon a judgment of conviction, no further appeal should be permitted to a court which may review only questions of law, unless an impartial judge certifies that there is in the case some question of law which should be reviewed. In that way it was hoped that useless appeals would be stopped, while the Court of Appeals might still review appeals in which important or serious questions of law were involved.
The Legislature has not seen fit to provide how or when application for such a certificate might be made. Indeed, it does not in terms require any formal application to be made. There is nothing in its language which would seem to preclude a justice of the Appellate Division which passed upon the judgment of conviction from granting a certificate of his own motion without application by appellant or notice to a respondent. There is nothing in the language of the statute which seems to preclude any judge of either court from exercising his own discretion as to when an appeal involves questions of law which should be passed upon by the Court of Appeals, though some other judge has reached the contrary view.
Doubtless the duty rests upon the judges of the State so to mould the practice governing the granting or withholding of such certificates that the legislative purpose will be effectuated. We have accordingly adopted the practice of requiring that where a defendant seeks leave to appeal, the District Attorney should, if possible, have the opportunity to present his views in opposition. So far as I know, no judge of this court or justice of the *Page 367 
Appellate Division has ever granted a certificate after a previous application has been denied by another judge or justice except under unusual circumstances — perhaps only where it has been made to appear that a previous denial was not intended to be on the merits.
Now, this court is about to announce a rule which will make our previous practice rigid and unalterable. Jurisdiction to grant a certificate is lacking, it is said, where a previous application has been denied. Though all the judges of the Court of Appeals and some of the justices of the Appellate Division may believe that a conviction is contrary to law and should be reversed, yet no appeal may be taken if the application for a certificate is first made to a judge who holds a contrary opinion.
I have pointed out that the statute does not in express language provide that where one judge has refused to grant an application, no other judge has jurisdiction to consider a second application. Where, then, is this limitation implied? Doubtless where one judge has denied an application, such denial should be given its due weight upon a second application. That we have all done, but as was said by the Supreme Court of the United States in regard to applications for writs of habeas corpus, "each application is to be disposed of in the exercise of a sound judicial discretion guided and controlled by a consideration of whatever has a rational bearing on the propriety of the discharge sought. Among the matters which may be considered, and even given controlling weight, are * * * a prior refusal to discharge on a like application." (Salinger v. Loisel, 265 U.S. 224.) I fail to see why the same rule should not be applied to applications for leave to appeal. In the Federal courts it is the practice to apply successively to several judges for a writ of error (Williams on Federal Practice [2d ed.], p. 765), though the language of the Federal statute is analogous to the language of section 520 of the Code of Criminal Procedure. *Page 368 
It is said that the decision of this court in Carlisle v.Barnes (supra) is authority for the rule it is now announcing. There the court was called upon to construe section 191 of the Code of Civil Procedure. It was held that by analogy to section 776 of the Code of Civil Procedure and section 529 of the Code of Criminal Procedure, application for leave to appeal might not be renewed before the judges of this court in succession after denial by one judge.
It would be easy to point out various grounds for distinction in the difference in the language of the statute then under construction and section 520 of the Code of Criminal Procedure. Perhaps such distinctions might not be regarded as significant, except for the fact that here we are considering applications for leave to appeal from a judgment in a criminal prosecution; there the court was considering application for leave to appeal in a civil action. Applications to successive judges in civil proceedings and actions were forbidden in general terms under section 776 of the Code of Civil Procedure. Applications exparte to successive judges are not generally forbidden by the Code of Criminal Procedure. Where the Legislature has thought it desirable to limit or prohibit such successive applications in regard to particular forms of relief, it has expressly so provided. (Code of Criminal Procedure §§ 349, 529, 565.) I can find no reason for implying similar restriction in other cases.
These sections refer to applications for a stay of a trial, for a certificate of reasonable doubt pending an appeal, for admission to bail. The relief asked is temporary. Denial does not affect the right of the accused to a trial or to a review by appeal. If injustice is done by refusal of the first application for relief, the effects of the injustice are limited. To permit the renewal of an application after previous denial would in effect authorize one judge finally to overrule another judge.
In effect the rule, which this court is about to announce, *Page 369 
makes the finality of the decision of the first appellate court depend upon the views of a single judge. The liberty of a defendant is made dependent upon the chance of a wise choice of the first judge to whom application is made. While ordinarily it is contrary to the orderly administration of law that one judge should overrule the decision of another judge of co-ordinate powers, it seems to me contrary to all rules of fairness and even-handed justice that where an appeal is permitted upon the certificate of a judge of the Court of Appeals or a judge of the Supreme Court, an erroneous denial of a certificate by a single judge should end the jurisdiction of all the other judges to grant such a certificate. The purpose of the statutory limitation upon the right of a second appeal is to end the habit of taking trivial appeals. The retention of a right to such appeal, so limited, is in the interest not only of the defendant but of the State. I refuse to ascribe to the Legislature any intent to make that right dependent upon other matters than the justice of the cause. A judge may properly give great weight to the denial of a certificate by another judge after careful consideration, but I can find nothing in the letter or spirit of the statute which should lead us to hold that this court is without jurisdiction to pass upon questions of law which any judge or justice has certified should be reviewed by this court, though another judge may have found less substance in the questions of law involved.
CARDOZO, Ch. J., POUND, KELLOGG, O'BRIEN and HUBBS, JJ., concur with CRANE, J.; LEHMAN, J., concurs in result in separate opinion.
Judgment affirmed. *Page 370